Entered: May 6th, 2019
                                Case 18-13380   Doc 120   Filed 05/06/19   Page 1 of 23
Signed: May 6th, 2019




                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF MARYLAND
                                                  at Baltimore

         In re:                                       *

         John Kelly Ihejurobi                         *       Case No. 18-13380-RAG
                                                              Chapter 13
                   Debtor                             *

         *         *        *       *     *     *     *       *     *      *     *        *   *

         Wells Fargo Bank, N.A.                       *

                   Movant/Secured Creditor            *

         v.                                           *

         John Kelly Ihejurobi and                     *
         Neesha Ihejurobi
                                                      *
                   Respondents
                                                      *

         *         *        *       *     *     *     *       *     *      *     *        *   *

                                     MEMORANDUM OPINION GRANTING
                                  MOTION FOR RELIEF FROM AUTOMATIC STAY
                                   AND OVERRULING OBJECTION TO CLAIM




                                                          1
                    Case 18-13380           Doc 120        Filed 05/06/19         Page 2 of 23



         I.       Background

         The Debtor commenced this case on March 14, 2018.1 Most of the Debtor’s Schedules,

and his Chapter 13 Plan (Plan), were filed on April 6, 20182 (Dkt. Nos. 18-27). In Part 1,

subsection 2.1 on Schedule D (Creditors Who Have Claims Secured by Property), the Debtor

answered the questions by, among other things, (a) listing an “unknown” secured creditor, (b)

identifying the property securing that creditor’s claim as “11405 Hunt Crossing Ct., Ellicott City

MD 21042” (Hunt Crossing) and (c) valuing Hunt Crossing, and the amount of the claim, each at

$1.7 million.3 Debtor also indicated that the claim had been incurred in March 2008 and that it

arose from, “[a]n agreement [the Debtor] made (such as a mortgage…)” but also noted that the

claim was “disputed”.

         On April 24, 2018, Wells Fargo Bank, N.A. (Wells Fargo) filed an Objection to the

Debtor’s Plan (Dkt. No. 39). Wells Fargo asserted in the Objection that it was the holder of the

Indemnity Deed of Trust (IDOT) secured by Hunt Crossing and that, among other things, there

was a pre-petition arrearage of $757,672.70 owed on the underlying indebtedness. Wells Fargo

therefore requested that confirmation of the Plan be denied.

         On May 1, 2018, the Debtor filed an Amended Schedule D (Dkt. No. 40). Now the

Debtor asserted that the total indebtedness secured by Hunt Crossing was in the amount of $1.7



1
   The Debtor has filed three prior cases in this Court beginning with Case No. 01-11662, filed on February 14,
2001, as a Chapter 13. Debtor’s plan was confirmed on March 13, 2002 and the Debtor received a discharge on
June 27, 2006. Debtor was represented by counsel in that case. Case No. 15-15292 was filed on April 14, 2015 as a
Chapter 13 but that case was dismissed on June 2, 2015 because the Debtor failed to complete and submit all of the
filings required by law. The Debtor represented himself in that case. The Debtor was represented by counsel in
Case No. 15-22234, filed on September 1, 2015 as a Chapter 7, and after some fair amount of, “backing and filling”,
the Debtor received a discharge on February 1, 2017.
2
  Schedule G was filed on April 11, 2018 (Dkt. No. 30). However, in contravention of his duty, the Debtor has
never filed a Statement of Financial Affairs.
3
 There is no dispute that Hunt Crossing is both the Debtor’s residence and the real estate that is the subject of the
dispute decided in this Opinion.

                                                           2
                   Case 18-13380           Doc 120        Filed 05/06/19        Page 3 of 23



million, but he reduced the value of the collateral (and hence the value of the secured claim, in

his opinion) to only $900,000. The Debtor persisted in listing the claim as disputed and the

creditor as “unknown”.

         On May 10, 2018, Wells Fargo filed its Proof of Claim (POC). The POC asserted a total

indebtedness of $1,765,680.27 and a total pre-petition arrearage of $739,698.87, and supplied a

relatively substantial, detailed accounting with the POC. On June 20, 2018, Wells Fargo filed a

Motion for Order Granting Relief from Automatic Stay and Co-Debtor Stay that prayed for relief

from the automatic stays of 11 U.S.C. §§ 362(a) and 1301(a)4 (Lift Stay Motion) to secure this

Court’s permission to continue its previously commenced state court foreclosure of the IDOT

against Hunt Crossing (Dkt. No. 54). Among other things, the Lift Stay Motion averred that the

Debtor was in arrears for the three, post-petition, monthly payments of $7,817.65 that had come

due since March 14, 2018.

         Debtor filed his response to the Lift Stay Motion on July 5, 2018 and, beyond a standard

litany of admissions and denials as to the substance of each separate paragraph, the Debtor also

included a section entitled, “Defenses” (Dkt. No. 57). That section included the assertions that,

(a) Hunt Crossing was necessary for the Debtor’s “proper reorganization” and (b) the IDOT and

the Note were “not enforceable under applicable law”, without any further elaboration.

Thereafter, on July 24, 2018, the Debtor filed an Objection to Claim 2-1 (Claim Objection)

directed at the POC (Dkt. No. 61). The Claim Objection was based upon the proposition that

because the Debtor had previously received a discharge in Case No. 15-22234, the filing of the




4
 Unless otherwise noted, all statutory citations are to the Bankruptcy Code (Code), found at Title 11 of the United
States Code, and all rule citations are to the Federal Rules of Bankruptcy Procedure (Rules).


                                                          3
                     Case 18-13380          Doc 120       Filed 05/06/19      Page 4 of 23



POC violated the statutory injunction of Section 524(a) and was in contempt of the discharge

order. The Claim Objection therefore prayed that the POC be disallowed.5

           A hearing on the Lift Stay Motion was held on July 27, 2018 (Dkt. No. 68). At that time,

Counsel for Wells Fargo proffered that the Debtor still had not made any post-petition payments,

that there was no equity for the estate in Hunt Crossing, and noted other compelling particulars

of the debt, including the relatively enormous prepetition arrears. In turn, Counsel for the Debtor

proffered that (a) the Debtor was a real estate agent who was (somewhat curiously) starting a

new health care business, (b) the Debtor believed there was a “problem” with the note, but that

the precise nature of the problem was “complicated” and therefore the Debtor was not prepared

to explain it that day, but he believed the total indebtedness was “too high” and (c) therefore the

Debtor had filed the Claim Objection a few days before, but he was not trying to “wipe out”

Wells Fargo’s lien and instead wanted the Court to adjust the indebtedness down to the value of

Hunt Crossing to be able to then secure a loan modification. The Court permitted the parties

thirty (30) days to conduct discovery and scheduled a hearing for October 22, 2018 on the Claim

Objection, while rescheduling the hearing on the Lift Stay Motion for October 26, 2018.6

           On October 5, 2018, Wells Fargo filed a Motion for Summary Judgment (SJ Motion)

(Dkt. No. 72) as to its Lift Stay Motion. Filed as a companion to the SJ Motion was a Motion to

Deem Requests for Admission Admitted (Admissions Motion) that requested the Court to deem

admitted by the Debtor, the uncontested and unanswered requests for admission served upon him




5
 A deficiency notice (DN) was entered by the Clerk at Dkt. No. 62 with respect to the Claim Objection because the
Claim Objection did not include the “30-day notice” required by Local Bankruptcy Rule 3007-1. The DN was never
cured and the Claim Objection was stricken from the Docket on August 21, 2018 (Dkt. No. 69).
6
    That hearing was later rescheduled for November 14, 2018 (Dkt. No. 85).


                                                          4
                    Case 18-13380           Doc 120        Filed 05/06/19         Page 5 of 23



by Wells Fargo.7 See Dkt. No. 73. On October 24, 2018, the Debtor filed a Certification of

Responses to Wells Fargo’s discovery requests, including the requests for admission, and

indicated that discovery responses had been served upon Wells Fargo the same day (Dkt. No.

83).

         On October 25, 2018, the Debtor filed a Motion to Strike Relief [sic] from Stay (Motion

to Strike) (Dkt. No. 84). The Motion to Strike first averred that the underlying Note had been

materially altered by Wells Fargo’s decision, “not to add the unpaid interest to the unpaid

principal” as allegedly required by the Note. (Motion to Strike ¶6). It was apparently also

asserted that Wells Fargo’s alteration was fraudulent and that both the Note and IDOT

obligations had therefore been discharged and nullified to the benefit of the Debtor.8 The Debtor

also averred under the heading, “Deed of Trust/Decencies [sic]” that because there were no


7
  The Admissions Motion averred that Requests for Admission had been served upon the Debtor on, or about,
August 23, 2018 and as of October 5, 2018, the Debtor had not responded to them. Therefore, Wells Fargo prayed
that the specific requests be deemed admitted. Under Fed. R. Civ. P. 36(a)(3) (made applicable to this contested
matter by Fed. R. Bankr. P. 9014(c)) a matter is admitted, unless within 30 days after service of the request, the
party to whom the request is directed, serves upon the party requesting the admission a written answer or objection.
Rule 36 is self executing, “[s]ince unanswered requests for admission are automatically deemed judicially admitted
[and] no court intervention is required”. Am. Tech. Corp. v. Mah, 174 F.R.D. 687, 689 (D. Nev. 1997); accord In re
Aguiluz, 2011 WL 4485181, at *7 (B.A.P. 9th Cir. July 12, 2011) (“The operation of Civil Rule 36(a)(3) is
automatic and self-executing."). Any matter admitted under the rule is conclusively established unless otherwise
ordered by the Court. Bailey v. Christian Broad. Network, 483 F. App’x 808, 809 (4th Cir. 2012). Co-Debtor,
Neesha Ihejurobi filed a response (Co-Debtor Response) to the Admissions Motion on October 23, 2018 (Dkt. No.
82). The Co-Debtor Response sought an order striking the Admissions Motion because the certificate of service had
not been signed.
  Under the circumstances of this case, and with knowledge of the Debtor’s sloth-like, but eventual, responses to
discovery, including his response to the request for admissions, I concluded it would be best not to hold the Debtor
to the admissions that would otherwise be established but to instead accept the Debtor’s late responses intended to
contest crucial facts pending the evidentiary hearing eventually held. Although the Debtor’s defenses have been
confirmed to be completely frivolous, the Court still concludes it was better to arrive at that conclusion through live
testimony, as opposed to the sterile SJ Motion.
8
  The word “apparently” is used because the literal language of the cited statutory provision only permits
nullification of an instrument when fraud is established. Md. Code Ann., Com. Law §3-407(b) (Md. CL) provides
that an “alteration fraudulently made discharges a party whose obligation is affected by the alteration unless that
party assents or is precluded from asserting the alteration.” Per Md. CL §3-407(a), an “alteration” is, inter alia, “an
unauthorized change in an instrument that purports to modify in any respect the obligation of a party”. However, the
Debtor never alleged any fraudulent behavior on the part of Wells Fargo nor did the Debtor prove any facts that
constitute fraud, viewing the entire matter in the most favorable light to the Debtor.


                                                           5
                    Case 18-13380           Doc 120        Filed 05/06/19         Page 6 of 23



witness signatures (or allegedly, a seal) on the IDOT in connection with the Debtor and Co-

Debtor signatures, the applicable statute of limitations should be deemed to be only three years

instead of twelve.9 The Debtor admitted that he had defaulted under the obligation, averring that

event occurred on June 5, 2008,10 and further asserted that Wells Fargo had commenced its

foreclosure proceeding on August 2, 2013. (Motion to Strike ¶¶14-15). Therefore, the Debtor

asserted, the foreclosure action was barred by the three-year statute of limitations. Relying upon

the above contentions, the Debtor requested that the Lift Stay Motion be denied. The Debtor

also filed, on October 30, 2018, a Motion to Strike “Objection of Wells Fargo Bank, N.A. to

Proposed Chapter 13 Plan and Confirmation Thereof” [sic] (Second Motion to Strike) (Dkt. No.

87). The Second Motion to Strike averred that, (1) the indebtedness had been discharged as a

result of the Debtor’s prior case, (2) Section 524(a) enjoined Wells Fargo from attempting to

collect on the same, (3) Wells Fargo’s attempt to do so by filing the POC was a “willful

violation” of that statute and (4) Wells Fargo’s Objection to the Plan should therefore be stricken

and attorney’s fees awarded to the Debtor.11

         At the November 14, 2018 hearing, Counsel for Wells Fargo noted that the Debtor still

had not made any of the eight post-petition payments that had come due on the Note, there was

no equity in the Property, and in addition to the other seemingly insurmountable roadblocks to a

realistic reorganization identified at the last hearing, the Plan provided no means for treating the

massive pre-petition arrears owed to Wells Fargo. (November 14, 2018 Transcript at 4-5). In


9
 The Debtor asserted that Wellington Co. Profit Sharing Plan & Tr. v. Shakiba, 180 Md. App. 576, 952 A.2d 328
(Md. Ct. Spec. App. 2008), supported that result.
10
  It should be noted here that the June 5, 2008 date is inconsistent with his testimony at a later hearing, where he
sought to establish the default as July 2010.
11
  A “revised” Second Motion to Strike was filed on November 6, 2018 (Dkt. No. 92) but the Court cannot discern
any substantive difference between the two papers.


                                                           6
                    Case 18-13380           Doc 120        Filed 05/06/19         Page 7 of 23



response, Counsel for the Debtor asserted that the underlying “accounting” for the indebtedness

was “off” because the Note’s “Pick-a-Payment” provision had not been applied in the correct

manner by Wells Fargo and therefore the monthly principal and interest payments (or perhaps

the total amounts due) were somehow skewed in a prejudicial way. (Id. at 5).12 Counsel also

orally waived the statute of limitations defense but noted that the Claim Objection had been filed

(id. at 6-7); however, the Court pointed out in response that the Claim Objection (a) did not

contest the Note’s accounting (as Counsel seemed to now be doing), (b) the ground that was

raised within the Claim Objection – that the prior discharge of the personal obligation somehow

impacted upon the validity of the lien and that Wells Fargo was acting contemptuously by trying

to enforce the lien – was purely frivolous under long-settled case law, and (c) in any event, the

Claim Objection had been stricken from the Docket due to Counsel’s failure to cure the DN. The

Court gave the Debtor five (5) days to file a new objection to the POC and rescheduled both the

“yet-to-be filed” objection and the Lift Stay Motion for combined hearing on December 14,

2018.

         The Debtor’s Objection to Claim 2-1 (Second Objection) was filed on November 19,

2018 (Dkt. No. 97) and it again raised the frivolous assertion that because the indebtedness

included in the POC had been discharged, the POC was filed in contempt and was

“unenforceable”.13 Wells Fargo responded on December 4, 2018 and asserted among other



12
  The parties made several references to the Note’s “Pick-a-Payment” provision. At some point, the Court began
doing the same verbally, in the sense of borrowing the phrase to refer to the Note term under scrutiny. However, the
specific clause in question is not the “Pick-a-Payment” provision included at Paragraph 4(B) but instead is the
“Deferred Interest” provision at Paragraph 4(E). For consistency’s sake, the phrase, “Pick-a-Payment” will continue
to be used as a shorthand for the entirety of Paragraph 4 of the Note when appropriate.
13
  As will be explained in greater detail, this contention is wholly and completely without merit because the
discharge of personal liability for a claim does not stop a lienholder from enforcing the underlying lien against real
estate. Unless otherwise ordered, liens pass through bankruptcy unaffected, see, Johnson v. Home State Bank, 501
U.S. 78, 111 S. Ct. 2150 (1991), and this has been settled bankruptcy law for over twenty-seven (27) years.

                                                           7
                   Case 18-13380           Doc 120        Filed 05/06/19        Page 8 of 23



things, that (a) the existence of a prior bankruptcy discharge of personal liability does not bar a

creditor from pursuing the underlying debt byway of filing a proof of claim in a subsequent

bankruptcy case, (b) unless otherwise ordered, a chapter 7 discharge has no effect on a mortgage

lien which continues to follow the land, and (c) the IDOT was invulnerably protected from a

unilateral, debtor crafted, modification as a result of Section 1322(b)(2)’s anti-modification

clause and therefore the lien could not be “stripped” down (Dkt. No. 98).14

         Then, the night before the scheduled hearing and one month after the prior hearing, the

Debtor filed an Objection to Relief from Stay (Lift Stay Objection) (Dkt. No. 102) that asserted

relief from the automatic stay should be denied for the following reasons:

         (a)      The statute of limitations for filing a foreclosure in Maryland for owner occupied
                  residential property (notwithstanding the presence of a seal on the instrument) had
                  been reduced from 12 years to 3 years, see Md. Code Ann., Cts. & Judicial
                  Proceeding §5-102 (Md. CJP), and therefore the foreclosure was time-barred;

         (b)      The terms of the Note had been altered by Wells Fargo without the Debtor’s
                  consent because unpaid, monthly interest had not been added to the unpaid
                  principal balance as allegedly required by the Note, that this was a material
                  alteration and therefore the Note was no longer enforceable; and

         (c)      Wells Fargo failed to provide payment change notices as required by Rule 3002.1.

         On the same day, the Debtor filed a “Supplement” to the Lift Stay Objection at Dkt. No.

103. However, that paper repeated verbatim the text of the Lift Stay Objection, albeit in larger

font print.

         Loan administration manager and custodian of the records, Alan Flowers, II, testified first

for Wells Fargo at the December 14, 2018 hearing. In summary, Mr. Flowers testified on direct

that (a) the accounting submitted in support of the POC was accurate, (b) the last payment in


14
  Nobelman v. Am. Sav. Bank, 508 U.S. 324, 113 S. Ct. 2106 (1993) (holding that Section 1322(b)(2) prohibits the
bifurcation of a claim secured only by a debtor’s principal residence by reducing the value of the secured claim to
the fair market value of the residence and converting the balance of the claim to unsecured debt).


                                                         8
                   Case 18-13380           Doc 120        Filed 05/06/19         Page 9 of 23



good funds received by Wells Fargo from the Debtor was made on November 16, 2010 in the

amount of $28,410.45, (c) the proceeds of that payment were disbursed over four months’ worth

of payments due and that a portion of unpaid interest for that period ($1,299.80) had been added

to the loan’s principal balance, (d) Wells Fargo had attempted to credit a prior payment tendered

by the Debtor on June 8, 2010 but that check had been returned for insufficient funds, (e) the

Debtor had not made any payments since he filed this case and (f) the “Pick-a-Payment”

provision in the Note allows the Debtor to make a smaller monthly payment than is required in a

given month, and if that occurs, an obligation is triggered on the part of Wells Fargo to add any

unpaid interest to the total, unpaid principal balance. On cross-examination, Debtor’s Counsel

sought to establish that, (1) the last payment prior to the November 16, 2010 payment had been

made on June 8, 2010 and (2) as there were periods when months passed consecutively without

any monthly payments made by the Debtor, and as Wells Fargo had not applied all of the unpaid

interest for those months to the principal balance, the principal balance was not inflated enough

and therefore Wells Fargo had unilaterally altered the Note in a material way, and thereby

negated the instrument.15

         The Debtor then testified and on direct examination, made the points that (a) Wells

Fargo’s foreclosure notice identifies July 2010 as the month of his last payment and (b) the




15
   As the Debtor did not prove that Wells Fargo engaged in fraud, the balance of the Debtor’s contentions regarding
the “Pick-a-Payment” clause are virtually irrelevant because the obligation cannot be nullified without that proof.
Yet, even if the Debtor was correct and all unpaid interest should have been added to the total unpaid principal, it
appears that would only present a topsy-turvy case of “robbing Peter to pay Paul”, meaning that the unpaid interest
amounts would be shoveled from one pile (accrued and unpaid interest) to the other (the unpaid principal balance).
And since the Debtor has admitted being in default, it is not as if imposing the Debtor’s interpretation of the clause
would magically absolve the default and put him in the reorganization driver’s seat because he presented no viable
plan to manage the payment of the debt, however large or categorized. Nevertheless, and as will be explained later
in this Opinion, Wells Fargo’s application of the “Pick-a-Payment” provision seems reasonable when the provision’s
express language, and the overall structure of the Note, are considered.


                                                          9
                     Case 18-13380           Doc 120       Filed 05/06/19        Page 10 of 23



foreclosure proceeding had been filed on August 2, 2013.16 (See Debtor’s Exh. 2, Maryland

Circuit Court for Howard County Docket (Case No. 13-C-13-095800)). On cross-examination,

the Debtor acknowledged that he had not made any payments to Wells Fargo since filing this

case and had paid neither real estate taxes nor casualty insurance for Hunt Crossing. (Dec. 14,

2018 Tr. at 31-32).

           At the conclusion of the December 14, 2018 hearing, the Court allowed Wells Fargo

further time to respond in writing to the Debtor’s resurrected limitations argument and Wells

Fargo did so on December 28, 2018 (Dkt. No. 105).17 In its response, Wells Fargo argued that

(a) under Maryland law, the Note and IDOT were executed under seal, (b) the statute of

limitations for a document under seal is twelve (12) years, (c) the amendment to Md. CJP §5-102

was enacted almost a full year after Wells Fargo’s foreclosure action was filed, (d) any exception

that was carved out to change the statute of limitations to three years does not apply to

foreclosure actions but instead targets actions to enforce deficiency judgments, and (e) even if

the exception applied to foreclosures generally, the amendment applies prospectively only.

Wells Fargo also requested that an equitable servitude be imposed upon Hunt Crossing so there

could be no further attempts to delay the foreclosure through a subsequent, pointless bankruptcy

filing by the Debtor. See In re Yimam, 214 B.R. 463 (Bankr.D.Md.1997).18 The Debtor filed his


16
     Hence, by these assertions, the once lifeless limitations argument was reanimated ala Dr. Frankenstein’s monster.
17
  An amended response was filed to attach the exhibits Wells Fargo neglected to file with the original response
(Dkt. No. 110).
18
     As explained in In re Nelson, 2006 WL 4671846, at *1 (Bankr. D. Md. July 27, 2006):

                    Under Yimam, the Court can use the equitable powers contained in 11 U.S.C. §
                    105(a) to impose an equitable servitude on real property if necessary to prevent
                    the continuing abuse of the bankruptcy system for the purpose of forestalling
                    foreclosure. [Yiman, 214 B.R. 463, 465]. An equitable servitude operates to
                    deny the protection of the automatic stay under 11 U.S.C. § 362(a) to the subject
                    property upon the filing of a subsequent bankruptcy case for a period of time
                    sufficient to allow the creditor holding the secured claim to consummate a

                                                           10
                Case 18-13380           Doc 120        Filed 05/06/19         Page 11 of 23



response on January 4, 2019 and, reiterated arguments previously made with one exception – the

Debtor now asserted that the filing of the Lift Stay Motion commenced a “civil action” and

would therefore also be barred by the proffered three year limitations period (Dkt. No. 107).

       On January 14, 2019, a hearing was held on the Second Objection to Wells Fargo’s POC.

Debtor’s Counsel again argued that the amount of the POC was erroneously stated because a

large part of the claim had been discharged in 2017. Counsel also asserted that the alleged three-

year limitations period applied to the enforcement of the POC, which had been filed more than

three years after the default, as yet another separate “civil action”, and thus, the POC should be

disallowed. With that, the hearings came to a close.

       II.     Analysis

       The Debtor has raised several grounds, collectively as quaggy as a mud bog, in both

objecting to the POC and defending the Lift Stay Motion. Affording the Debtor’s shifting,

scattered and confusing presentation every benefit of every doubt, his contentions are:

               (a)      As of July 1, 2014, the Maryland 12-year statute of
                        limitations no longer applies to the enforcement (via
                        foreclosure) of residential deeds of trust under seal.
                        Therefore, such instruments must be enforced within 3
                        years of the date of default and because that did not occur
                        here (at a time before the statutory amendment became
                        effective), Wells Fargo may no longer foreclose upon the
                        IDOT;

               (b)      The statute of limitations for the Note was only three years
                        (instead of twelve) because there were no witness
                        signatures on the Note;

               (c)      Wells Fargo materially altered the terms of the Note by
                        failing to properly apply the “Pick-a-Payment” provision;


               foreclosure. Id. at 466. In analyzing whether such prospective relief is
               warranted, the Court considers the objective futility of any plan offered by the
               debtor in the current case, the number of bankruptcy filings affecting the
               property, the past and present efforts to prosecute these filings, and current
               status of the underlying debt.

                                                       11
                Case 18-13380       Doc 120      Filed 05/06/19     Page 12 of 23




               (d)     The Note and IDOT have been rendered unenforceable as a
                       result of the personal discharge received by the Debtor in
                       his prior bankruptcy case; and

               (e)     Wells Fargo did not give the Debtor proper notice of
                       changes in payment as required by Bankruptcy Rule
                       3002.1(b).

       (a)     As the Amended Maryland Statute of Limitations Provision does not apply
               retroactively, the Controlling Limitations Period is Twelve Years, not Three

       On May 15, 2014, the Maryland General Assembly approved identical bills (House Bill

274 and Senate Bill 708) entitled “Residential Property - Statute of Limitations for Certain

Specialties and Motion for Certain Deficiency Judgments”. See 2014 Maryland Laws Ch. 592

(H.B. 274). H.B. 274 amended Md. CJP §5-102(a) which sets a twelve-year statute of

limitations for specialties, with instruments under seal generally included under that umbrella.

Section 1 of H.B. 274, among other things, added a new subsection, Md. CJP §5-102(c)(2), that

excludes from the twelve-year statute of limitations:

               A deed of trust, mortgage, or promissory note that has been signed
               under seal and secures or is secured by owner-occupied residential
               property, as defined in § 7–105.1 of the Real Property Article.

Thus, H.B. 274 limits the enforcement of a deed of trust or a promissory note under seal, and

secured by owner-occupied residential property, to the general, three-year statute of limitations

set forth in Md. CJP §5-101. For those who have worked in this area for any appreciable amount

of time before the Great Recession, this change is powerful and significant.

       However, in Maryland, “statutes will not be construed as operating retroactively so as to

bar the enforcement of rights existing at the time they were passed, but prospectively so that the

period prescribed will as to such rights begin to run at the time when the statute takes effect”.

Taggart v. Mills, 180 Md. 302, 306, 23 A.2d 832, 834–35 (1942) (quoting Ireland v. Shipley, 165


                                                 12
                   Case 18-13380           Doc 120        Filed 05/06/19         Page 13 of 23



Md. 90, 166 A. 593 (1933)). In keeping with this general rule, H.B. 274 Section 7 specifically

provided that the amendment shall take effect on July 1, 2014 and, per Section 3, the amendment

“shall be construed to apply prospectively to any cause of action that arises on or after the

effective date of this Act”. 2014 Maryland Laws Ch. 592 (H.B. 274). The General Assembly

thus made clear its intention for the amendment to be forward looking and, as a final courtesy,

expressly addressed the situation where a cause of action, such as Wells Fargo’s, had already

accrued. Section 4 of the Act, instructs that actions arising “before July 1, 2014 must be filed

within 12 years after the date the action accrues or before July 1, 2017, whichever occurs first”.

The prospective nature of the amendment was recognized in Mortgage Guaranty Insurance, Co.

v. Whitaker, 2018 WL 816823, at *4 (D. Md. Feb. 9, 2018), where the Court held:

                  While § 5-102(c)(2) removes the 12 year statute of limitations for
                  actions, such as the present case, on a note or deed of trust for
                  owner-occupied residential properties, H.B. 274 creates an
                  exemption for those causes of action arising before July 1, 2014,
                  providing that they “must be filed within 12 years after the date the
                  action accrues or before July 1, 2017, whichever occurs first.” See
                  H.B. 274. Section 4.

2018 WL 816823, at *4.

         Based upon the foregoing, the Debtor’s contention that the amendment shortened the

applicable limitations period from twelve years to three and that Wells Fargo’s foreclosure is

therefore barred, is without merit. The Debtor testified that he defaulted on the Note and IDOT

in July 2010.19 (12/14/2018 Tr. at 30-31). Wells Fargo instituted a foreclosure action in August



19
  There is some dispute as to the exact date of default under the Note and IDOT (and hence the accrual of the claim)
and Wells Fargo did not offer a notice of default into evidence. On direct examination, the Debtor testified that the
last payment he made on the Note and IDOT was to Wachovia (predecessor to Wells Fargo) in July 2010. (Dec. 14,
2018 Tr. at 28). Per the testimony of Mr. Flowers of Wells Fargo, based upon unrebutted business records, the
Debtor’s last payment was made in November 2010. (Id. at 15; see also Creditor Exh. 4). In any event, it is not
necessary to determine the exact date of default to resolve the dispute as either time period is well within 12 years of
the commencement of the foreclosure.

                                                          13
                Case 18-13380         Doc 120      Filed 05/06/19   Page 14 of 23



2013 and that proceeding remains alive, stayed only by virtue of the Debtor’s bankruptcy filing.

The foreclosure therefore began well before July 1, 2014, the statutory amendment’s effective

date. The Debtor offers no reason as to why the amendment should be applied retroactively and

that is as it should be, because there is none. Thus, the enforcement of the Note and IDOT is not

barred as untimely under the limitations’ amendment.

        The Debtor also contends that the filing of the Lift Stay Motion (and the POC) constitutes

the commencement of a “civil action,” that it is likewise time-barred by the amendment and

therefore Wells Fargo may not “enforce” the indebtedness and lien in this Court by seeking stay

relief. It would be a strange result indeed to conclude that Wells Fargo (or any other similarly

situated lienholder) cannot take necessary steps in the bankruptcy court to permit the foreclosure

of residential real estate because of the limitations amendment, when the Maryland legislature

expressly says Wells Fargo can foreclose in light of the amendment’s prospective application.

Assuming no conflict of law, the mere filing of a bankruptcy case cannot be utilized to negate an

express legislative directive. The question of how the amendment should apply is purely one of

state law; the default and accrual happened well before this bankruptcy case was filed and the

default and accrual are the relevant state law trigger points. To hold that Wells Fargo must now

forego its accrued state law rights because of the bankruptcy “hoops” it must jump through as a

result of the filing of an essentially frivolous Chapter 13 case would not be in keeping with the

mandated prospective application of the amended limitations provision. It would be more like an

artificial road-block, erected to pervert the legislative’s will.

        The Lift Stay Motion is, in this instance, no more than a necessary formality that must be

adhered to before the foreclosure action can proceed. See Veal v. Am. Home Mortg. Servicing,

Inc. (In re Veal), 450 B.R. 897, 914 (B.A.P. 9th Cir. 2011) (observing that stay relief motions are



                                                   14
                     Case 18-13380           Doc 120        Filed 05/06/19        Page 15 of 23



“primarily procedural”). The narrow question presented by the Lift Stay Motion is whether

reorganization is possible. Section 362(d)(2)(B). See Colvin v. Amegy Mortg. Co., 507 B.R.

169, 184 (W.D. Tex. 2014) (discussing the limited and summary nature of stay relief hearings

which do not involve full adjudication on merits of claims, defenses, or counterclaims); In re

Hurst, 409 B.R. 79, 83 (Bankr. D. Md. 2009) (same). In that respect, this contested matter, see,

Rule 9014, retains its ancient character as a summary proceeding. See Estate Const. Co. v.

Miller & Smith Holding Co., 14 F.3d 213, 219 (4th Cir. 1994) (“Hearings to determine whether

the stay should be lifted are meant to be summary in character.”).

           While legitimate state law defenses could be raised, the purpose here is not to enforce

substantive claims to a final judgment (as would be the case in an adversary proceeding) but

rather is simply to weigh the overall facts and circumstances to determine whether Wells Fargo

may carry on with the foreclosure action or the Debtor should be granted the automatic stay’s

continued protection. See Hurst, 409 B.R. at 83 (cautioning that court may consider

counterclaims that strike at core of movant’s secured interest, but any such decision is

preliminary, pending an adversary proceeding and such determinations are not preclusive to later

proceedings). Viewed another way, the Maryland legislature could not, consistent with the

Supremacy Clause, fix a limitations period for the filing of a motion under Section 362(d). Now

having determined that the limitations amendment cannot apply retroactively to the previously

filed foreclosure, it would make no sense to hold that the same amendment bars the pending Lift

Stay Motion. The accrual of the right to foreclose, and the pending foreclosure action, both act

as Wells Fargo’s place markers for statute of limitations purposes and since the amendment must

be applied prospectively, the foreclosure proceeding must be permitted to move forward.20


20
     Likewise, the POC is permissible, and not barred by limitations, for reasons explained in Section (c), below.


                                                            15
                     Case 18-13380           Doc 120        Filed 05/06/19   Page 16 of 23



There is therefore no reason to deny the Lift Stay Motion on the basis of the amendment to the

Maryland statute of limitations.

           (b)      As the Note is a Document Under Seal, the Statute of Limitations is Twelve Years,
                    not Three.

           Debtor also contends that “[i]f the witness signature and seal are missing on an

instrument, the statute of limitations is reduced to three years”. (Motion to Strike ¶11; Dkt. No.

84). It is true that the Note lacks witness signatures; however, the Note does include a “(Seal)”

next to the Debtor’s signature, and the same is true of the IDOT.21 Yet, the Debtor persists in

contending that Wellington Co., supra, requires the imposition of a three-year limitations period.

The textual language relied upon by the Debtor is not, however, that of the Wellington court but

instead memorializes the reasoning of the lower court, and that reasoning was ultimately

reversed by the decision in Wellington. The excerpted language reads in material part,

                    Furthermore, the Court cannot ignore the fact that the Note was not
                    witnessed. This is not insignificant when the words Plaintiff
                    contends act as a seal, “witness the following hand and seal,” are
                    followed by blank witness lines in addition to the Defendants’
                    signatures which do no have any additional indication of a
                    following seal. In other words, the non-existent seal was not
                    witnessed according to the Note in evidence.

Wellington Co., 180 Md. App. at 587, 952 A.2d at 335. Applying that logic, the lower court held

that the note in question was not under seal and therefore found that the limitations period was

three years. The Wellington Court, however, did not rely upon the lower court’s reasoning or,

more significantly, affirm its decision. Rather, it reversed and found that the statute of

limitations was 12 years in part because the deed of trust was under seal and it provided a




21
     His wife’s signature on the IDOT is also under seal.


                                                            16
                   Case 18-13380           Doc 120        Filed 05/06/19        Page 17 of 23



separate enforcement freeway, albeit to the same destination. Wellington, therefore, does not aid

the Debtor.

         In this case, all of the signatures on the Note and IDOT are expressly made under “Seal”,

with the key word in parenthesis. (See Creditor Exh. 1). This is sufficient to place the

documents under seal.22 Warfield v. Baltimore Gas & Elec. Co., 307 Md. 142, 143, 512 A.2d

1044, 1044 (1986) (holding that inclusion of the word “seal” in a pre-printed form executed by

an individual is sufficient to make the instrument one under seal). Consequently, the twelve-year

statute of limitations applies and the Debtor’s objection to the POC on this basis is overruled.

         (c)      The Debtor’s Prior Bankruptcy Discharge does not Negate Wells Fargo’s Ability
                  to Enforce its Unsatisfied Lien Against Hunt Crossing

         The next contention of the Debtor is baffling. According to the Debtor, the Note and

IDOT were discharged in the Debtor’s prior Chapter 7 bankruptcy and Wells Fargo’s attempt to

enforce them in this case against Hunt Crossing, in part through the POC, violates Section

524(a)’s discharge injunction. Debtor’s Counsel was told repeatedly that this contention is

completely is frivolous and that assessment has not changed. Johnson v. Home State Bank,

supra, held,

                  The Court of Appeals thus erred in concluding that the discharge
                  of petitioner’s personal liability on his promissory notes
                  constituted the complete termination of the Bank's claim against
                  petitioner. Rather, a bankruptcy discharge extinguishes only one
                  mode of enforcing a claim -- namely, an action against the debtor
                  in personam -- while leaving intact another -- namely, an action
                  against the debtor in rem.

501 U.S. at 84; accord Dewsnup v. Timm, 502 U.S. 410, 418 (1992) (liens on real estate pass

through bankruptcy unaffected).



22
  The “witness” signature lines on the Note are blank, but no authority was cited to the effect that the twelve-year
limitations period is nullified as a result.

                                                         17
                     Case 18-13380          Doc 120       Filed 05/06/19        Page 18 of 23



           Barring a non-frivolous challenge from the Debtor, Wells Fargo had every right to

enforce its claim and lien in this case. In the unlikely event that the Debtor had the ability to pay

the debt, and thereby retain Hunt Crossing through a confirmed plan, he would have to pay the

full balance due, including the $700,000 + arrearage. See 11 U.S.C. §1322(b)(2). Hence, the

filing of the POC was not only legitimate, it was necessary to that end as a claim must be filed in

order for Wells Fargo to be paid though the Plan. And since the Debtor’s prior discharge of

personal liability had no impact whatsoever on the lien against Hunt Crossing, Wells Fargo was

absolutely entitled to take steps – in this instance, prosecute the Lift Stay Motion – to resume the

long-ago filed foreclosure action. The Debtor’s contention that Wells Fargo’s attempted

enforcement of the indebtedness due against Hunt Crossing is inappropriate, and indeed,

contemptuous, is completely frivolous in light of the facts of this case and settled law.

Accordingly, there is no reason to either deny the Lift Stay Motion, or sustain the Second

Objection, on that basis.

           (d)      Wells Fargo’s Application of the Note’s Pick-a-Payment Provision is not
                    Fraudulent, is Reasonable, and is in Keeping with the Language of the Note, and
                    Does not Constitute a Material Alteration.

           The Debtor’s contention that Wells Fargo materially altered the Note by misapplying the

“Pick-a-Payment” provision is equally as meritless as the prior contentions already examined.

On February 14, 2008, the Debtor executed the Note.23 (Creditor Exh. 1). Per its terms,

payments of principal and interest were required every month until all principal, interest, any

other charges due under the Note, and the IDOT, were paid. (Note ¶4(A)). As indicated at

paragraph 4(B) it was the Debtor who selected the initial, monthly payment amount of




23
     The Note “self-identifies” as a “3 Year Fixed Rate Pick-a-Payment Loan”.


                                                         18
                   Case 18-13380           Doc 120        Filed 05/06/19        Page 19 of 23



$4,916.91, with payments to begin on March 15, 2008.24 It was expressly acknowledged in that

paragraph that, depending upon the selected monthly payment amount, the interest paid each

month might be insufficient to pay the entire interest that actually accrued. The “Deferred

Interest” provision therefore reads as follows:

                  From time to time, my monthly payments may be insufficient to
                  pay the total amount of monthly interest that is due. If this occurs,
                  the amount of interest that is not paid each month, called “Deferred
                  Interest,” will be added to my Principal and will accrue interest at
                  the same rate as the Principal.

(Note ¶4(E)).25

         First and foremost, it cannot be over-emphasized that MD CL §§3-407(b), relied upon by

the Debtor, requires a fraudulent material alteration in order for the particular instrument to be

nullified. Thus, no matter how Paragraph 4(E) is interpreted, or the “off-loading” of unpaid

interest viewed, the question of nullification cannot even be addressed without the presence of

fraud. Yet, the Debtor neither made allegations, nor offered evidence, that Wells Fargo

fraudulently altered the Note. Hence, the consideration of the Note’s mechanics – how unpaid

interest should be applied – becomes a virtual, academic exercise. Nevertheless, the frayed ends

of the Debtor’s contentions should be firmly tied so confusion going forward will be kept to a

minimum, if not eliminated entirely.26



24
   That amount should be contrasted against the present monthly payment of $7,817.65. The Note thus appears to be
flotsam left behind from the Great Recession, a train-wreck waiting to happen.
25
  It is unclear whether this provision is a redundancy in light of Paragraph 4(B), which acknowledges that the
selected monthly payment may not be sufficient to pay the total interest accrued, or, is intended to provide the option
of making even smaller monthly payments than the original “Pick-a-Payment” amount selected. Truly, reasonable
minds could decide either way, but neither alternative lends support to the Debtor’s interpretation.
26
  And even if the Debtor’s interpretation was correct, there was no explanation as to how the addition of mass
quantities of unpaid interest to the unpaid principal would benefit the Debtor. Either way, the result would leave a
mountain of unpaid arrears, due and owing.


                                                         19
                     Case 18-13380        Doc 120       Filed 05/06/19         Page 20 of 23



           At bottom, the Debtor’s assertion is that Wells Fargo was “pigeon-holing” his massive

unpaid interest accrual in a manner different from how he believed it should be categorized.

During cross-examination, Mr. Flowers explained how the clause operates.

                    Q. (Mr. Johns): I will direct your attention to…Paragraph E, page
                    3. [It] is titled “Deferred interest conditions [sic]27 to unpaid
                    principal”. [C]an you tell us in layman’s terms what it means?

                    A. (Mr. Flowers): If a payment is made and it is not enough to
                    make a full payment, then we will defer the remaining interest into
                    the principal balance.

                    Q. …Why does your proof of claim still show the principal
                    balance as the original principal balance without the deferred
                    interest added?

                    A. So it doesn’t – there has been principal added. So there has
                    been multiple deferred payments that have been made and all of
                    those payments have been added to the principal balance.

                                                *        *        *

                    Q. And what does the proof of claim have as your principal
                    balance?

                    A. $1,181,337.43. So basically it is increased by $60,000.

                    Q. Does that seem right to you over five years of non-payments?

                    A. Yes, because the only time money gets added is if you make a
                    payment. So there have been three years worth of payments that
                    have been made, so every time there would have been $1,500
                    roughly added into principal balance.

Transcript of December 14, 2018 hearing at pp. 23-24.28




27
     This word should be “additions”.
28
  Debtor’s Counsel went on to make the point that if all the unpaid interest for missed payments (approximately
$300,000, by his calculation) was added to the principal balance, it would inflate the principal balance by
significantly more than $1.1 million. The Court agrees with this observation, but the mystery remains as to why this
helps the Debtor.

                                                        20
                Case 18-13380        Doc 120      Filed 05/06/19      Page 21 of 23



       Mr. Flowers explanation – that interest is deferred only when some monthly payment is

made – is in line with the express language of Paragraph 4(E) (“From time to time, my monthly

payments may be insufficient…”). Paragraph 4(A) requires the borrower to pay principal and

interest every month, however, when an “insufficient” payment is made – a payment of “less

than”, as opposed to “none of”, the total monthly principal and interest due – then, the interest is

deferred to the principal and will thereafter incur interest at the same rate as the principal.

Paragraph 4(E) tellingly refers to only deferred interest and makes no provision for “deferred

principal”. Mr. Flowers explanatory testimony as to the requisite circumstances for interest

deferral was unrebutted and is fully consistent with the language of paragraph 4.

       The Debtor would have this Court conclude that the principal balance should be

expanded by at least an additional $300,000 and because Wells Fargo did not account for unpaid

interest that way, the Note and IDOT should be nullified. But frankly, without a rehabilitation

plan that could somehow solve the problem, how the unpaid sums were stockpiled does not

matter. And the Debtor most assuredly does not have such a plan. Accordingly, and especially

without a scintilla of evidence of fraud, the Debtor’s contentions are frivolous and provide no

basis to deny the Lift Stay Motion or sustain the Second Objection.

       (e)     The Debtor has not Made an Intelligible Case for Relief Under Rule 3002.1(b)
               and No Relief will be Afforded

       Debtor contends that Wells Fargo did not give proper notice of changes in payment as

required by Rule 3002.1(b). The Rule provides:

               (b)     Notice of Payment Changes; Objection.

                       (1)     Notice. The holder of the claim shall file and serve
                               on the debtor, debtor’s counsel, and the trustee a
                               notice of any change in the payment amount,
                               including any change that results from an interest


                                                  21
                Case 18-13380        Doc 120     Filed 05/06/19      Page 22 of 23



                               rate or escrow account adjustment, no later than 21
                               days before a payment in the new amount is due.

       Failure to provide the notice as required may result in the lienholder being precluded

from presenting the omitted information as evidence, or suffering other appropriate relief,

including the imposition of attorney’s fees and costs, caused by the failure. Rule 3002.1(i).

However, the Debtor has not identified either any violation of the Rule on the part of Wells

Fargo, or any alleged harm caused as a result of the non-existent impropriety. And it must be

noted that even if the Debtor did identify a rule violation, it would be tough to reason why such

an event would make a difference in light of the Debtor’s failure to make any post-petition

payments. Accordingly, the Court concludes there is no basis for finding a violation of Rule

3002.1(b) and no sanctions will be imposed. See In re Tollios, 491 B.R. 886, 892 (Bankr. N.D.

Ill. 2013) (declining to impose sanctions where the failure to file and serve notice per Rule

3002.1(b) did not harm debtors and had no impact on the debtors’ case).

       (f)     Wells Fargo’s Request for In Rem Relief will be Granted.

       The Debtor has not made a payment under the Note since 2010 and his assertions as to

why the Wells Fargo should not be permitted to enforce the obligation against Hunt Crossing are

frivolous. Under the circumstances the Court concludes that Wells Fargo’s Lift Stay Motion

should be granted and that its request for in rem relief in the form of an equitable servitude is

completely justified. This is so because

               1.      The Debtor’s plan is objectively futile;

               2.      The Debtor has already secured a personal discharge of the underlying
                       debt, thus elevating Wells Fargo’s risk;

               3.      The Debtor has not prosecuted this case in good faith as each argument
                       raised is frivolous in failing to acknowledge either the weight or truth of
                       existing law or the futility of the end sought; and


                                                 22
               Case 18-13380       Doc 120      Filed 05/06/19     Page 23 of 23



               4.     As a result, this case has caused inordinate, unjustified delay.

       Accordingly, the Lift Stay Motion will be granted and an equitable servitude will be

afforded for a period of three hundred sixty-five (365) days from the entry of the Order

memorializing the ruling included in this Opinion.

       III.    Conclusion

       In conclusion, (a) the Co-Debtor Response will be denied as the deficiency relied upon

was cured by Wells Fargo (Dkt. No. 77), (b) the Admissions Motion will be denied for the

reasons explained above, (b) the SJ Motion will likewise be denied, (c) the Second Motion to

Strike will be denied, (d) the Second Objection will be overruled, (e) the POC will be allowed

and the Lift Stay Motion will be granted with an in rem bar against re-filing of 365 days from the

entry of the Order memorializing this ruling.

cc:    Kosmos Nicholas Johns, Esquire
       Law Office of Kos N. Johns
       11820 Parklawn Drive, Suite 350
       Rockville, MD 20852

       Renne Dyson, Esquire
       Shapiro & Brown, LLP
       10021 Balls Ford Road, Suite 200
       Manassas, VA 20109

       Robert S. Thomas, II, Esquire
       300 E. Joppa Road, Suite 409
       Towson, MD 21286

       John Kelly Ihejurobi
       11405 Hunt Crossing Ct.
       Ellicott City, MD 21042

       Neesha Ihejurobi
       11405 Hunt Crossing Ct.
       Ellicott City, MD 21042


                                        End of Opinion

                                                23
